Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Response to Amendment
The amendments filed December 10, 2021 have been entered. Accordingly, claims 31-57 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 10 and 20. Claims 21-22 are newly presented. However, the previous 103 rejections has been updated due to applicant’s amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 has been received and considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an engagement element of the insert open-end wrench” in claim 16, line 2 and claim 19, lines 2-3 and corresponding with the structural element 13 which is formed on the first section 13 of the torque wrench adapter 10 and interacts with an  engagement recess 28 as described in page 6 paragraph 002, ll. 1-11;
“an engagement element” in claim 17, line 2 and corresponding to the structural element 29 which interacts with a corresponding engagement recess in the torque wrench 12 as described in page 6 paragraph 003, ll. 1-5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the lack of antecedent basis for the claimed limitation of “a first section, configured to attach the torque wrench adapter to one of the insert open-end wrench and the torque wrench” and “a second section, configured to attach the torque wrench adapter to the other of the insert open-end wrench and the torque wrench” in claim 20, and “an engagement recess arranged in the first section configured to interact with an engagement element of the one of the insert open-end wrench and the torque wrench”, claim 21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a first section, configured to attach the torque wrench adapter to one of the insert open-end wrench and the torque wrench”, lines 5-6 claim 20
“a second section, configured to attach the torque wrench adapter to the other of the insert open-end wrench and the torque wrench” lines 7-8 claim 20
 “an engagement recess arranged in the first section configured to interact with an engagement element of the one of the insert open-end wrench and the torque wrench”, lines 3-5 claim 21
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites the limitations “a first section, configured to attach the torque wrench adapter to one of the insert open-end wrench and the torque wrench” and “a second section, configured to attach the torque wrench adapter he other of the insert open-end wrench”. The Examiner cannot find in the specification where the first section is configured to attach the torque wrench adapter to the torque wrench and where the second section is configured to attach the torque wrench adapter to the other of the insert open-end wrench. Furthermore figure 4 and page 4, paragraph 004 of the specification, discloses that the first section serves for attaching the torque wrench adapter to the insert open-end wrench, whereas the second section of the torque wrench adapter serves for attaching the torque wrench adapter to the torque wrench, and does not disclose that the first/second sections are interchangeable to attached to different sections of the device. How is the first section configured to interact with the torque wrench when it does not engage with the torque wrench, but rather the second section is the only section that engages with the torque wrench. Also, how is the second section configured to interact with the insert open-end wrench when it does not engage with the insert open-end wrench, but rather the first section is the only section that engages with the the insert open-end wrench. Thus the specification or drawings do not support that the first section is configured to attach the torque wrench adapter to one of the insert open-end wrench and second section, configured to attach the torque wrench adapter to the other of the insert open-end wrench. As such limitation is being regarded as new matter.
Claim 21 recites the limitations “an engagement recess arranged in the first section configured to interact with an engagement element of the one of the insert open-end wrench and the torque wrench”. The Examiner cannot find in 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Furthermore figure 4 and page 4, paragraph 004 of the specification, discloses that the first section serves for attaching the torque wrench adapter to the insert open-end wrench, thus the first section that further comp
Claim 20 recites the limitation “a first section, configured to attach the torque wrench adapter to one of the insert open-end wrench” and the torque wrench” and " a second section, configured to attach the torque wrench adapter to the other of the insert open-end wrench and the torque wrench” in lines 5-8. It should be noted that the original disclosure does not describe a direct relationship between the first section being configured to attach the torque wrench adapter to the torque wrench and the second section being configured to attach the torque wrench adapter to the other of the insert open-end wrench, and therefore, one of ordinary skill would not be able to properly ascertain the scope of the claimed invention, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret that the first section is configured to only attach the torque wrench adapter to one of the insert open-end wrench and the second section is configured to only attach the torque wrench adapter to the torque wrench.
Claim 21 recites the limitations “an engagement recess arranged in the first section configured to interact with an engagement element of the one of the insert open-end wrench and the torque wrench
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huerta (US Pub. No. 2010/0107828) in view of Webb (US Patent No. 5,331,869).
Regarding claim 10, Huerta discloses: a torque wrench adapter (Figure 9 elements 34/40) configured to couple an insert (element 32) to a torque wrench (element 36), comprising: 
a first section (element 34), configured to attach the torque wrench adapter to the insert (see paragraph 0050, ll. 8-11); 
a second section (element 40), configured to attach the torque wrench adapter to the torque wrench (see paragraph 0050, ll. 12-14); 
a spring-actuated ball (element 70/73/74) arranged on the second section (see figures 11/12 where a portion of the spring-actuated ball is arranged on a portion of the second section and see also paragraph 0057 where the prior art states that element  73 is formed of a “a ridged ball” (element 70) and “a spring” (element 74) in order to and configured to move in a first direction (X-X axis direction);
and a joint (element 68) configured to articulatedly connect the first section and the second section such that the first section and the second section are displaceable relative to one another about a pivot axis (z-axis) of the joint (see paragraph 0050, ll. 12-19), wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint (see annotated figure below).

    PNG
    media_image1.png
    542
    901
    media_image1.png
    Greyscale

Although Huerta states that a driver head (element 32) has a typical wrench socket wrench configuration, however, the present invention contemplates “any type of fastening tool configuration” (see paragraph 0034, ll. 9-15), Huerta is silent in respect to his insert being an insert open-end wrench
Webb teaches it was known in the art to have a torque adapter (Figures 1-2 and 7 see also col. 10-14) with a first section (element 40) that is configured to couple an insert open-end wrench (element 60).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huerta with the teachings of Webb to provide an insert open-end wrench. The resultant combination have the insert open-end wrench of Webb and the torque adapter wrench with a first section configured to attach the torque wrench adapter to the insert as taught by Huerta. Doing so allows the user to interchangeably insert an open-end wrench to the torque wrench which allows a variety of different wrench sizes to be used during operations. 
Regarding claim 11, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the first section comprises: a first section main body (see Detail A in the annotated figure below of element 34); a first end (see Detail B in the annotated figure below) of the first section main body defines a recess (element 54) for a section of the insert open-end wrench (see figure 9 element 55 of the insert (element 32) is inserted into the recess (element 54) of the first section (element 34) as best shown in figure 10); a second end (see Detail C in the annotated figure below) of the first section main body is connected to the second section via the joint (see annotated figure below the second end (Detail C) is connected to the second section (element 40) via element 68 (joint)).

    PNG
    media_image2.png
    740
    324
    media_image2.png
    Greyscale

Regarding claim 12, Huerta modified discloses: the torque wrench adapter according to Claim 11, wherein the second section comprises: a second section main body (see Detail A in the annotated figure below of element 40); a projection (see Detail B in the annotated figure below) arranged at a first end of the second section main body configured to interact with the torque wrench (see Detail B (projection) arranged at a first end of the second section main body (Detail A) of element 40) and is configured to interact with the torque wrench (element 36)); and a second end (see Detail C in the annotated figure below) of the second section main body is connected to the first section via the joint (see annotated figure below the second end (Detail C) is connected to the first section (element 34) via element 68 (joint).

    PNG
    media_image3.png
    971
    295
    media_image3.png
    Greyscale

Regarding claim 13, Huerta modified discloses: the torque wrench adapter according to Claim 12, wherein the joint is formed between the second end of the first section and the second end of the second section (see figure 9 the joint (element 68) is formed between the second end of the first section (element 34) and the second end of the second section (element 40)).
Regarding claim 14, Huerta modified discloses: the torque wrench adapter according to Claim 13, further comprising: at least two leg-like projections (element 66, see also paragraph 0050, ll. 14), located opposite each another (see figure 12 shows a cross sectional view of element 66 showing the two leg-like projections opposite of each other), are formed on the second end of the first section (see annotated figure below element 66 is formed on the second end (Detail A) of the first , between which the second end of the second section is positioned (see annotated figure below element 66 is between the second end (Detail B) of the second section (element 40)), wherein the pivot axis of the joint extends through the at least two leg-like projections and through the second end of the second section arranged between the at least two leg-like projections (see second annotated figure below where the pivot axis (X-X axis) of the joint (element 68) extends through the at least two leg-like projections (element 66) and through the second end (Detail B) of the second section arranged between the at least two leg-like projections).

    PNG
    media_image4.png
    1019
    663
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    436
    727
    media_image5.png
    Greyscale

Regarding claim 15, Huerta modified discloses: the torque wrench adapter according to Claim 14, wherein the pivot axis of the joint is perpendicularly to: the at least two leg-like projections of the second end of the first section and the second end of the second section arranged between the at least two leg-like projections (see second annotated figure above shows the pivot axis (X-X axis) of the joint (element 66) is perpendicular to the at least two leg-like projections (element 66) .
Regarding claim 16, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the first section comprises an engagement recess (element 54) configured to interact with an engagement element of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together).
Regarding claim 17, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the second section comprises an engagement element (see figure 9 element 40 has a projection) configured to interact with an engagement recess of the torque wrench (see figure 9 element 40’s projection is inserted to an engagement recess (element 56) of the torque wrench as best shown in figure 10 when they are inserted together).
Regarding claim 18, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the second section comprises: a second section main body (see Detail A in the annotated figure below of element 40); a projection (see Detail B in the annotated figure below) arranged at a first end of the second section main body configured to interact with the torque wrench (see Detail B (projection) arranged at a first end of the second section main body (Detail A) of element 40) and is configured to interact with the torque wrench (element 36); and a second end (see Detail C in the annotated figure below) of the second section main body is connected to the first section via the joint (see annotated figure below the .

    PNG
    media_image3.png
    971
    295
    media_image3.png
    Greyscale

Regarding claim 19, Huerta modified discloses: the torque wrench adapter according to Claim 15, wherein at least on of: the first section comprises an engagement recess (element 54) configured to interact with an engagement element of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together); and the second section comprises an engagement element (see figure 9 element 40 has a projection) configured to interact with an engagement recess of the torque wrench (see figure 9 element 40’s .
Regarding claim 20, Huerta discloses: an arrangement (Figure 9) comprising: 
an insert (element 32); 
a torque wrench (element 36); and 
a torque wrench adapter (elements 34/40) comprising: 
a first section(element 34), configured to attach the torque wrench adapter to the insert (see paragraph 0050, ll. 8-11) and the torque wrench; 
a second section(element 40), configured to attach the torque wrench adapter to the other of the insert open-end wrench and the torque wrench (see paragraph 0050, ll. 12-14); 
a spring-actuated ball (element 70/73/74) arranged on the second section (see figures 11/12 where a portion of the spring-actuated ball is arranged on a portion of the second section and see also paragraph 0057 where the prior art states that element  73 is formed of a “a ridged ball” (element 70) and “a spring” (element 74) in order to have the spring bias the locking ball and provide a locking engagement between portions of the tool) and configured to move in a first direction (X-X axis direction);
and a joint (element 68) configured to articulatedly connect the first section and the second section such that the first section and the second section are displaceable relative to one another about a pivot axis (z-axis) of the joint (see paragraph 0050, ll. 12-19), wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint (see annotated figure below).

    PNG
    media_image1.png
    542
    901
    media_image1.png
    Greyscale

Although Huerta states that a driver head (element 32) has a typical wrench socket wrench configuration, however, the present invention contemplates “any type of fastening tool configuration” (see paragraph 0034, ll. 9-15), Huerta is silent in respect to his insert being an insert open-end wrench.
Webb teaches it was known in the art to have a torque adapter (Figures 1-2 and 7 see also col. 10-14) with a first section (element 40) that is configured to couple an insert open-end wrench (element 60).
It would have been obvious of one of ordinary skill in the art of the time of the invention to have modified Huerta with the teachings of Webb to provide an insert open-end wrench. The resultant combination have the insert open-end wrench of Webb and the torque adapter wrench with a first section configured to attach the torque wrench adapter to the insert as taught by Huerta. Doing so allows the user to interchangeably 
Regarding claim 21, Huerta modified discloses: the arrangement according to Claim 20, wherein the torque wrench adapter further comprises: an engagement recess (element 54) arranged in the first section configured to interact with an engagement element of the one of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together) and the torque wrench.
Regarding claim 22, Huerta modified discloses: the arrangement according to Claim 21, wherein the engagement recess arranged in the first section is perpendicular to the pivot axis of the joint (see figure 9 is a recess with a plurality of different wall sections in order to receive the an engagement element (element 55) that comprises a plurality of walls, thus a portion of the recess is arranged perpendicular to the pivot axis of the joint).

Response to Arguments
Applicant's arguments filed 12/102021 have been fully considered but they are
not persuasive.
Applicant’s arguments on pages 7-8 with respect to claims 10-20 in regards to Huerta and Webb have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723